Citation Nr: 1036638	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for atopic 
dermatitis prior to October 27, 2009.   

2.  Entitlement to an initial rating in excess of 10 percent for 
atopic dermatitis since October 27, 2009.  

3.  Entitlement to an initial rating in excess of 30 percent for 
idiopathic hypersomnia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to October 
1997 and from September 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in October 2007.  She indicated in her 
August 2007 substantive appeal that she desired a hearing before 
the Board.  However, she submitted a statement dated in October 
2007 that indicated that she desired to withdraw her request for 
a hearing before the Board.  

The issue of entitlement to an initial compensable rating for 
atopic dermatitis prior to October 27, 2009 is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

On June 23, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that 
she was satisfied with the ratings assigned for her service-
connected disabilities.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has indicated that she is satisfied with her 
current ratings for atopic dermatitis and idiopathic hypersomnia.  
Therefore, the claims as to the issues of entitlement to an 
initial rating in excess of 10 percent for atopic dermatitis 
since October 27, 2009, and entitlement to an initial rating in 
excess of 30 percent for idiopathic hypersomnia are considered 
withdrawn.  The Veteran has indicated that she continues to 
disagrees with the effective date assigned for the increase to a 
10 percent rating for atopic dermatitis, and the Board finds that 
the issue of entitlement to a compensable rating for atopic 
dermatitis prior to October 27, 2009, remains on appeal and will 
be addressed in the remand below.  There remain no allegations of 
errors of fact or law for appellate consideration with regard to 
the issues of entitlement to an initial rating in excess of 10 
percent for atopic dermatitis since October 27, 2009, and 
entitlement to an initial rating in excess of 30 percent for 
idiopathic hypersomnia.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to those issues and they are 
dismissed.


ORDER

The appeal is dismissed with regard to the issues of entitlement 
to an initial rating in excess of 10 percent for atopic 
dermatitis since October 27, 2009, and entitlement to an initial 
rating in excess of 30 percent for idiopathic hypersomnia.
REMAND

A review of the claims file reveals that a remand is necessary 
with regard to the issue of entitlement to an initial compensable 
rating for atopic dermatitis prior to October 27, 2009.

The Veteran submitted a statement received in June 2010 in which 
she indicated that records from a dermatologist she saw in 2004 
were not associated with the claims file.  Additionally, she 
noted that some outpatient treatment reports from the VA Medical 
Center (VAMC) in Jackson, Mississippi appear to have been 
excluded from the claims file.  Associated with the claims file 
are VA outpatient treatment reports dated from January 2005 to 
January 2010.  Because there may be outstanding VA medical 
records that contain information pertinent to the Veteran's 
claim, an attempt to obtain such records should be made. 38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from the VAMC in Jackson, 
Mississippi that are not of record and 
associate them with the claims file.  
Specifically, records prior to January 2005 
should be obtained.

2.  Obtain any outstanding private 
treatment records identified by the Veteran 
which have not already been associated with 
the claims file.  Any necessary releases 
should be obtained from the Veteran.  
Specifically, contact the Veteran to 
determine the name of the dermatologist she 
saw in 2004.  If unsuccessful in obtaining 
any medical records, notify the Veteran and  
and ask herto provide a copy of additional 
medical records she has in her possession 
or can acquire.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


